Title: To Thomas Jefferson from Thomas Mann Randolph, 7 February 1801
From: Randolph, Thomas Mann
To: Jefferson, Thomas



Th:M.R. to Th: Jefferson,
Feb. 7. 1801

The approach of the 11th. Feb. makes the people here breath long with suspence their axiety is so great. I cannot yet have the least apprehension: I had sometime since made the reasoning that when one only was wanting & that one might be either of Many there could be no ground to fear: the least possible chance of immeasurable evil will however naturally produce more alarm than the certainty of small Misfortune.
We are all well but impatient for the fine season and your return. Lillies industry has benefited our worthy & beloved neighbour Dr. Bache: he could not hire a hand: last night two additional came to Lillie which, not wanting, I have made him refuse as the lateness gave him a right to do; and of course being to hire to another Dr. Bache gets them. Dinsmore sends the acc’t. of the nail rod this post: the wine has not come but shall be well recieved when it does. Your directions are followed exactly by Lillie except as to the dividing fence which circumstances make proper to finish now & the two hands to blowing when he does not like to separate from him. with warmest attachment

Th: M. Randolph

